DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/304,470
Claims 1, 10-12, 15-16, and 18 have been examined on the merits.  Claims 1, 10-11, 15-16, and 18 are previously presented.  Claim 12 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 11, 2021.
The Examiner has reviewed the claim amendments and Reply of 03/11/2021.
The claim objection against claim 12 (see paragraph 14 of previous Office Action) is withdrawn since Applicants revised the claim to:  -- The process according to claim 1 -- , as requested.
The two claim objections against claim 17 (see paragraphs 15-16 of previous Office Action) are each withdrawn since Applicants canceled claim 17.
The indefiniteness claim rejection against claim 17 (see paragraph 19 of previous Office Action) is withdrawn since Applicants canceled claim 17.
Conclusion
Claims 1, 10-12, 15-16, and 18 are allowable as written for the rationale stated within paragraphs 44-47 of the Non-Final Office Action of June 11, 2020.  These “Reasons For Allowance” are still valid for independent claims 1, 10-11, and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625